[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF
                       ________________________                   APPEALS
                                                            ELEVENTH CIRCUIT
                                                              JANUARY 5, 2012
                                No. 09-15310                     JOHN LEY
                          ________________________

                 D. C. Docket No. 06-01209-CV-LSC-PWG

GREGORY HUNT,



                                                           Petitioner-Appellant,

                                   versus

COMMISSIONER, ALABAMA
DEPARTMENT OF CORRECTIONS,

                                                         Respondent-Appellee.


                          ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (January 5, 2012)


Before DUBINA, Chief Judge, and TJOFLAT and WILSON, Circuit Judges.

TJOFLAT, Circuit Judge:
       Gregory Hunt is a death-row inmate in the Alabama prison system as a result

of his conviction for capital murder on June 19, 1990. Hunt seeks a writ of habeas

corpus on the ground that he received ineffective assistance of counsel in violation

of the Sixth and Fourteenth Amendments to the United States Constitution. To

obtain the writ, Hunt must establish that the decision of the Alabama Court of

Criminal Appeals rejecting his claims “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). The district court, concluding that Hunt had

established neither point, denied the writ. After reviewing the record and

considering the parties’ arguments, we affirm.

                                                I.

                                               A.

       On March 27, 1989, a Walker County, Alabama, grand jury returned an

indictment charging Hunt with three counts of capital murder: intentional murder

during the sexual abuse of a victim incapable of consent, intentional murder during

sexual abuse by forcible compulsion, and intentional murder during a burglary.1 In

       1
          Counts I and II were brought under Alabama Code § 13A-5-40(a)(8), which designates
as a capital offense “[m]urder by the defendant during sexual abuse in the first or second degree

                                                2
June 1990, Hunt went to trial in the Walker County Circuit Court. Through the

testimony of several witnesses the State presented in its case in chief, the jury

heard the following.

       Hunt had been dating the victim, Karen Lane, for about one month before

her death on Tuesday, August 2, 1988. At the time, Lane was living with Tina

Gilliland, Hunt’s cousin, in Gilliland’s apartment at 105 Elliott Heights, Cordova,

Alabama. Hunt was with Lane at the apartment in the afternoon on Monday,

August 1, when Gilliland’s ex-husband arrived with his fiancée, Shirley Romine,

to pick up his and Gilliland’s two children. Gilliland was taking a nap at the time.

       According to Romine, after Lane left the room where they had gathered,

Hunt voiced frustration with Lane. He said that “he was tired of everything and

that he was moving back to Miami, Florida.” He also said, “She makes me so mad

I could kill that [b]itch.”

       When Gilliland awoke, at about 6 p.m., Hunt was gone.2 Shortly after 6

p.m., Gilliland and Lane left in Gilliland’s beige 1986 Yugo. After stopping to buy

cigarettes, they went to the residence of Gilliland’s then-fiancé, Clinton Cook, in




or an attempt thereof committed by the defendant.” Count III was brought under § 13A-5-
40(a)(4), which designates as a capital offense “[m]urder by the defendant during a burglary in
the first or second degree or an attempt thereof committed by the defendant.”
       2
           Gilliland testified that she did not see Hunt in her apartment that evening.

                                                  3
Parrish, Alabama.3 When they arrived, at about 7 p.m., they saw Hunt’s van

outside. Gilliland got out of the car and entered the residence; Lane left in the

Yugo.

        Once inside, Gilliland encountered Hunt. Hunt, having noticed Lane in the

Yugo, asked Gilliland, “You mean Karen is with you and she didn’t get out

because I was here? Where was she going?” Gilliland replied that Lane had gone

to her mother’s home. Hunt left.

        After leaving, Hunt drove to the home of James Mullinax and Hortencia

Ovalle in Jasper, Alabama, arriving at about 8 or 8:30 p.m.4 While there, Hunt

again discussed his frustration with Lane. Mullinax testified that Hunt “kept on

saying he was going to have to do something about the problem.” Both Mullinax

and Ovalle testified that as he left, Hunt said he was going to “fuck somebody up.”

        Hunt then returned to Cordova.5 At about 9:40 p.m., he called Cook’s

residence to speak to Gilliland. Hunt’s mother, Ruby Savage, lived in Cordova, at




        3
        Gilliland testified that Cook’s home was about seven miles from her apartment.
According to Cook, the drive from his home to Gilliland’s took 20 to 30 minutes.
        4
         According to the American Automobile Association (“AAA”) map of Alabama, Parrish
and Jasper lie approximately eight miles apart.
        5
         According to the AAA map, Jasper and Cordova are roughly eight miles apart. By
Ovalle’s estimate, the drive from her home to Cordova took about 30 minutes.

                                              4
407 Second Street, and Hunt made the call from there.6 According to Gilliland,

Hunt asked where Lane was. Gilliland told him that Lane told her she was going

to her mother’s home. Hunt warned, “I know how you women are. You better tell

me where she’s at.” When Gilliland replied that she did not know where Karen

was, Hunt again insisted, “You better tell me where she is at. . . . Or, it is going to

be detrimental to you.” Hunt said he was ready to go back to prison if that was

what it took.

       Later that night, in Cordova, Lane’s father, W.O. Sanders, discovered that a

house Lane had previously occupied was on fire.7 Sanders, who lived about two

hundred yards from that house, testified that he heard Hunt’s van pass his house

twice that night. It was after the second time the van passed that Sanders

discovered the fire.

       After calling Gilliland and driving by Sanders’s house, Hunt left Cordova

and returned to Jasper. When Debra Twilley left work at 11 p.m. and returned to

her home in Jasper, Hunt was there, using her telephone. According to Twilley, it

appeared that Hunt “had been drinking.” Hunt followed her into the kitchen,

       6
          According to the bill for Hunt’s mother’s home telephone, a call was placed from her
home to Clinton Cook’s home at 9:40 p.m., about the same time that, according to Gilliland and
Cook, Hunt called. Hunt’s mother testified, however, that she did not see Hunt between the time
he left her home after having dinner there and the time he returned home around 11:30 p.m. or
midnight.
       7
           Sanders and his wife owned the house.

                                               5
where he asked to borrow her car. “I’ve got some stuff I need to do,” he explained.

“It’s not wise that I’m seen in my van.”

       After Twilley refused his request, the conversation turned to Lane. Hunt

said that he and Lane had been having problems and that he was “tired of her

crap.” And he admitted that he had burned her house. He had “poured gas on it,”

he said, “and set it afire.” When Twilley asked why, he replied, “I’m just tired of

everything.” He asked Twilley to drive him to Cordova. He did not know whether

the house had “burnt down all the way,” he said. But, he told Twilley, he hoped it

had.

       After that conversation, Hunt returned to Cordova. Amy Sheree Long

testified that, at about midnight or 12:30 a.m. the next day, August 2, as she was

standing in the parking lot at the First National Bank, she saw Hunt in his van,

chasing Lane in a beige Yugo at a high speed.

       Hunt then returned to his mother’s home in Cordova and, at 12:55 a.m.,

again called Cook’s residence.8 This time he spoke with Cook. According to

Cook, Hunt said that “something had happened, materialistically, and that Karen’s

family and Karen [were] going to be upset with him . . . because of what he had

done.” Hunt said he would have to move back to Florida. But, he said, “people

       8
         We draw the time of the call and the location from which it was placed from Hunt’s
mother’s telephone bill, which the State introduced as an exhibit at trial.

                                              6
didn’t screw him over like this and get away with it.”

       Around 1 a.m., Hunt called Lane’s mother, Betty Jo Sanders.9 According to

Sanders, Hunt asked her if Karen was there, and she answered no. Sanders told

him that Karen’s house had burned. “Well,” Hunt said, “Karen will really be hurt

about that because she really loved that place. . . . It will really depress her.” Hunt

also told Sanders that he had been looking for Karen. “[S]he is running stop signs

and lights,” Hunt said, “and all I want to do is say ‘Hi’ to her but she will not stop.”

Hunt also threatened violence against Gilliland. “You know, Tina [Gilliland] is

scum,” he said. “I’m going to throw her up against the wall, do you know what I

mean? I won’t do to m[e]ss with. I grew up in violence. I know what it’s all

about.”

       Later, shortly before 2 a.m., Mary Turner, who lived at 103 Elliott Heights,

in an apartment separated from Gilliland’s by one other apartment, heard a noise

that sounded like glass breaking. Turner testified that when she looked to see what

had caused the noise, she saw Hunt reach his hand into the window of Gilliland’s


       9
          Sanders testified about this call and a call Hunt made to her earlier that night. During
the earlier call, Hunt asked Sanders if she knew where Karen was. Sanders told him that Karen
had called and said that “she was going to take Tina to Clint’s house.” Hunt asked her who Clint
was, where he lived, and what his telephone number was. Sanders thought this call came at 8:30
to 8:45 p.m., on August 1, but it likely came earlier. By 8:30, Hunt had already been to Clinton
Cook’s residence, making it unlikely that he would ask who Clint was and where he lived. Also,
Mullinax and Ovalle testified that from 8:30 to 8:45, Hunt was at their home in Jasper. And
neither of them mentioned Hunt using the telephone while he was there.

                                                7
apartment and then enter through the adjacent door. After Hunt entered, Turner

heard “peculiar noises”—one that sounded “like somebody had hit real hard, hit

the floor,” and another “like somebody sitting in a chair and just sliding it across

the floor.” Then, at about 2 a.m., she heard the door slam and looked out her

window to see Hunt leaving the apartment.

       At 2:44 a.m., Cook received another telephone call from Hunt.10 Hunt was

calling from Gilliland’s apartment. Hunt told him that Karen was “lying [t]here in

the kitchen floor” and asked Cook to “get somebody up [t]here to get her to the

hospital.” Karen Lane’s body was discovered in Gilliland’s apartment later that

morning.

       Evidently, after calling Cook, Hunt returned to Jasper. Both Mullinax and

Ovalle testified that they found Hunt’s van outside their home at about 6 a.m.

According to Mullinax, Hunt was in the van and, as Mullinax left for work, “raised

up a little bit and went back down.”

       Later that day, Hunt drove to Cullman, Alabama, to Jack and Jean

Kilpatrick’s house.11 From there, at about 7 or 8 p.m., Hunt called his brother-in-

law, Russell Davenport, at his home in Cooper City, Florida. According to


       10
          Cook testified that he received the call around 2:30 or 3 a.m. We draw the exact time
from Gilliland’s telephone bill, which the State introduced into evidence at trial.
       11
            According to the AAA map, Cullman is roughly 40 miles from Jasper.

                                                8
Davenport, Hunt said he had “been out partying” with a woman and had gotten

into a fight with her. “I don’t think I killed her,” Hunt said. “I’m not sure how she

was when I left her. I checked with the hospitals and newspapers and I can’t find

anything else out about her at all.”

      Hunt was arrested later that month. In October, his sister, Loretta Martin,

visited him in jail. Martin testified that they discussed Karen Lane’s death. During

their conversation, she asked Hunt, “You did kill her?” Hunt said, “Yes, I did.”

Hunt explained that he and Lane had a fight on the night of her death. Hunt said he

“hit her and lost his head and couldn’t control himself.” Hunt told Martin that he

had “[gone] out looking for [Lane]” and “chased her through Cordova.” When

Martin asked him if he had been drinking, he said he had been “drinking and taking

some medication that the doctor had prescribed for him.”

      Later, in June 1990, while he was detained in jail pending trial, Hunt also

confessed to his cellmate. The cellmate, James Carr Sanders, testified that Hunt

said that he and Lane had fought because she was dating someone else. He had

“knocked her down and choked her and kicked her.” He also inserted a broomstick

into her vagina. After that, he saw that she was bleeding, became scared, and

called the police.

      Dr. Joseph Embry, the physician who autopsied Karen Lane’s body, testified


                                          9
that Lane had sustained some sixty injuries. Among those were about twenty

injuries to the head, including lacerations, external bruises, bruises to the brain,

fractured cheekbones, and nasal bones broken into small pieces. Lane also had

twelve rib fractures on each side of her body and a fractured breastbone. Her heart

and lungs were bruised, as was her pancreas, and she had a three-quarter-inch tear

in her aorta and three tears in her liver. She also had bleeding in the muscles in her

neck, as well as numerous bruises and lacerations on her arms, legs, chest, and

back.

        Larry Huys, a serologist employed by the Alabama Department of Forensic

Sciences, analyzed swabs from Lane’s vagina, mouth, and anus. According to

Huys, the oral swabs revealed that Lane’s mouth contained semen. Huys said that

the quantity and condition of the sperm found in Lane’s mouth suggested that the

semen was deposited “very close . . . to the time of death”—no more than an hour

before—“if not postmortem.”

        Huys also examined a broomstick found between Lane’s legs at the scene of

the killing. He testified that on that broomstick he found epithelial cells indicating

the presence of mucus secretions. Those mucus secretions, he said, could have

come from Lane’s vagina.

        A fingerprint analyst, John Vaughn, testified that a bloody palm print found


                                           10
at the scene of the crime had been successfully matched to Hunt. Vaughn also

testified that prints found on the screen from the kitchen window of Gilliland’s

apartment were matched to Hunt’s right palm, right index finger, and left ring

finger.

                                          B.

      The strategy Hunt’s attorneys pursued in confronting the State’s case was to

create a reasonable doubt about Hunt’s guilt through cross-examination of the

State’s witnesses, as well as through their own evidence presented after the State

rested. To that end, they brought out through John Vaughn on cross-examination

that some fingerprints found at the scene of the crime could not be matched to

Hunt or Lane, and that no fingerprints were found on the stool and broomstick

found near Lane’s body. They also established through Vaughn that no scratches

or bruises—in other words, no signs of a struggle—were found on Hunt’s body

during a post-arrest examination.

      In addition to eliciting this forensic information, the attorneys attacked the

credibility of Loretta Martin’s and James Carr Sanders’s statements that Hunt had

confessed to Lane’s murder. Martin, after claiming on direct examination that

Hunt confessed to her in jail in October 1988, admitted on cross-examination that

she did not mention the confession in her initial statement to the prosecutors, and


                                          11
that she waited for over a year after Hunt confessed to inform the district attorney’s

office about it. As for Sanders, counsel tried, albeit unsuccessfully, to get him to

admit that he hoped his testimony to Hunt’s confession would earn him leniency in

the final disposition of his pending theft charge and motion to revoke his

probation.

      After the State rested, Hunt’s attorneys presented three witnesses of their

own to cast further doubt on whether Hunt was Lane’s assailant. They called John

Tirey, one of the law enforcement officers who had investigated Lane’s death.

Tirey testified that, in order to obtain a warrant to search Hunt’s van, he had signed

an affidavit stating that Lane had died at about 12 a.m. on August 2. As Hunt’s

attorneys pointed out in their closing argument, the State’s evidence showed that

Hunt had been at Debra Twilley’s home in Jasper at that time. Tirey also testified

that investigators had never identified the owners of bloody clothing—a pair of

boys’ underwear, a pair of panties, and pieces of a bra—found at the scene of

Lane’s murder.

      Hunt’s attorneys also called Nellie Freeman, one of Gilliland’s neighbors.

Freeman testified that at about 11:30 p.m. on August 2 she had seen someone

knocking on Gilliland’s door. Freeman could not identify the person she had seen.

But Hunt’s attorneys pointed out in their closing argument that Hunt had been at


                                          12
Twilley’s home in Jasper at that time, suggesting that whoever knocked on

Gilliland’s door might have been Lane’s killer but could not have been Hunt.

       Hunt’s counsel also called Ruby Savage, Hunt’s mother, to impeach Loretta

Martin’s testimony that Hunt had confessed to the murder. Savage testified that

Martin had always harbored animosity toward Hunt, thereby calling into question

Martin’s motive for testifying.

       In addition to attempting to create a reasonable doubt about whether Hunt

was Lane’s assailant, counsel questioned—through cross-examination of

prosecution witnesses and in their argument to the jury at the close of the guilt

phase of the trial—whether the evidence proved that Lane had been sexually

abused.12 To counter the State’s allegations of sexual abuse, they elicited

testimony from Dr. Embry that his autopsy revealed no damage to Lane’s vagina.

Counsel also elicited testimony from Larry Huys that the mucus secretions found

on the broomstick could have come from the mouth or nose. Using this testimony

for support, counsel argued to the jury that the broomstick had not been inserted

into Lane’s vagina. Counsel also contended in their closing argument that the mere

       12
          In this case, the State had to prove sexual abuse to ensure Hunt’s eligibility for the
death penalty. As noted above, the indictment charged Hunt with three counts of capital murder:
two counts of murder during sexual abuse or attempted sexual abuse, under Alabama Code
§ 13A-5-40(a)(8), and one count of murder during a burglary or attempted
burglary—specifically, unlawfully entering or remaining in a dwelling with intent to commit
sexual abuse—under § 13A-5-40(a)(4).


                                               13
presence of semen did not, by itself, prove that the victim had been sexually

abused.

       Counsel’s defense strategy proved unsuccessful. The jury returned verdicts

of guilty on all three counts of capital murder and, later the same day, at the close

of the penalty phase of the trial, recommended the imposition of a death sentence.

On July 27, 1990, the circuit court imposed that sentence.13 On direct appeal,

Hunt’s convictions and death sentence were affirmed by the Alabama Court of

Criminal Appeals, Hunt v. State, 659 So. 2d 933, 960 (Ala. Crim. App. 1994), and

the Alabama Supreme Court, Ex parte Hunt, 659 So. 2d 960, 961 (Ala. 1995), and

the U.S. Supreme Court declined certiorari review, Hunt v. Alabama, 516 U.S.
880, 880, 116 S. Ct. 215, 215, 113 L. Ed. 2d 146 (1995).

                                                 C.

       On February 18, 1997, after his direct appeals had failed, Hunt, proceeding

pro se, petitioned the Walker County Circuit Court for post-conviction relief




       13
          We do not dwell on the penalty phase of Hunt’s trial because the question whether
Hunt’s attorneys were ineffective at that phase is not before us. No issue regarding counsel’s
penalty-phase effectiveness is specified in the certificate of appealability. See Diaz v. Sec’y for
the Dep’t of Corr., 362 F.3d 698, 702 (11th Cir. 2004) (per curiam) (citing Murray v. United
States, 145 F.3d 1249, 1250–51 (11th Cir. 1998) (per curiam)) (“Appellate review in a § 2254
proceeding is limited to the issues specified in the certificate of appealability (‘COA’).”).


                                                 14
pursuant to Rule 32 of the Alabama Rules of Criminal Procedure.14 His petition

alleged, among other things, that he had been denied the effective assistance of

counsel in preparing for and handling his defense at trial, as well as on direct

appeal, in violation of the Sixth and Fourteenth Amendments.15 On March 25,

       14
           Though Hunt’s initial petition was not signed by an attorney, it was evidently prepared
by one. That much is clear both from the legal analysis the petition contains and from Hunt’s
reference to the petition in a letter to the circuit court as a “motion[] filed by an agency in my
behalf.” Hunt’s subsequent mention of the Equal Justice Initiative (the “EJI”), a private
nonprofit organization that litigates on behalf of indigent prisoners, in another letter to the court
suggests that an EJI staff attorney may have prepared the petition.
        On the same day the petition was filed, Hunt filed a motion for the appointment of
counsel. The record does not reflect a ruling by the circuit court on that motion. But on July 15,
1997, Arnold Levine, an attorney employed by the Legal Aid Society in New York, filed
discovery motions on Hunt’s behalf. Levine, who was licensed to practice law only in New
York, had not yet applied for admission pro hac vice to practice in Alabama.
        On June 18, 2001, another attorney, Cheryl J. Moran, who was employed by New York
County Defender Services, a nonprofit law firm that contracts with New York City to represent
indigent criminal defendants, filed a letter to the circuit court. The letter stated that Moran now
represented Hunt and intended to apply for admission pro hac vice to practice law in Alabama.
On June 21, 2001, Hunt filed a letter to the court stating that Moran, not Levine, was now his
attorney. But so far as the record shows, Moran never appeared in court or filed anything on
Hunt’s behalf. Instead, Levine continued to file documents and appear in court on Hunt’s behalf,
though he did not file an application for admission pro hac vice until after the circuit court, on
March 4, 2002, ordered him to do so. Accordingly, when we refer throughout this opinion to
Hunt’s Rule 32 counsel, we refer to Levine.
        Notably, even after Levine began to appear on Hunt’s behalf, Hunt repeatedly
circumvented Levine to file pro se letters to the court insisting that the court not consider any
challenges to the penalty phase of his trial, including any ineffective-assistance claims, and
complaining of delays in his Rule 32 proceedings. Hunt filed such letters on February 18, 1997;
April 2, 1997; February 24, 1999; November 29, 1999; January 10, 2001; April 5, 2001; April
25, 2001; May 17, 2001; December 10, 2001; and March 20, 2002.
        Hunt also filed a pro se habeas petition in the U.S. District Court for the Northern District
of Alabama on May 15, 2002, before his Rule 32 petition had been disposed of. On August 8,
2002, the district court dismissed that petition without prejudice to allow Hunt to exhaust his
state remedies. Hunt v. Jones, No. 6:02-cv-01213-ELN-RRA (N.D. Ala. Aug. 8, 2002).
       15
             See U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy the
right . . . to have the Assistance of Counsel for his defence.”); Cuyler v. Sullivan, 446 U.S. 335,


                                                 15
2002, Hunt, with the assistance of counsel, filed an Amended and Restated Petition

for Relief from Judgment Pursuant to Rule 32 of the Alabama Rules of Criminal

Procedure (the “Amended Petition” or “Amended Rule 32 Petition”).

       The Amended Petition realleged that Hunt had been denied the effective

assistance of counsel in preparing for and at his trial, as well as on direct appeal.

The Amended Petition supported these allegations with numerous citations of

attorney error. We address only the errors—the instances of ineffective

assistance—at issue in this appeal.16

       One of the errors was trial counsel’s alleged failure to conduct a competent

cross-examination of James Sanders. Rule 32 counsel contended that trial counsel

should have inquired into the facts underlying Sanders’s past criminal convictions

and thus provided the jury with further cause for rejecting his testimony as

untrustworthy. In addition, they should have corrected a misimpression left by the

prosecutor’s direct examination: that Sanders, who was in jail on a pending charge



344, 100 S. Ct. 1708, 1716, 64 L. Ed. 2d 333 (1980) (“Our decisions make clear that inadequate
assistance does not satisfy the Sixth Amendment right to counsel made applicable to the States
through the Fourteenth Amendment.”).
       16
           The errors we do not address include trial counsel’s failure to obtain a change of
venue, inadequate preparation for both the guilt and penalty phases of the trial, inadequate
investigation and presentation of mitigating evidence at the penalty phase, failure to object to
several allegedly improper remarks in the State’s closing argument in the guilt phase, and failure
to make an effective closing argument in the guilt phase.


                                                16
of theft and a petition to revoke probation, was certain to face at least a fifteen-year

prison sentence and therefore had nothing to gain by testifying. Another error was

trial counsel’s failure to request, at the close of the guilt phase, jury instructions on

the lesser included—and noncapital—offenses of manslaughter and felony murder,

and on the defense of voluntary intoxication.

      The circuit court set December 17, 2001, as the date for the evidentiary

hearing on the Amended Rule 32 Petition. To assess Rule 32 counsel’s progress in

obtaining the evidence counsel would need to present at the hearing, the court held

a conference on November 9, 2001. At that conference, it became apparent that

counsel would not be prepared to go forward with the evidentiary hearing

scheduled for December 17; the court therefore postponed the hearing to a date to

be set later. On December 17, instead of an evidentiary hearing, the court held

another conference. At the conclusion of the December 17 conference, the court,

concluding that Rule 32 counsel would need at least three more months of

preparation, scheduled the evidentiary hearing for April 8, 2002. The court

subsequently extended that date to July 22, 2002. The seven months’

extension—from December 17, 2001, to July 22, 2002—gave Rule 32 counsel

ample opportunity to obtain and present the evidence needed to support Hunt’s




                                            17
claims.

       At the July 22 hearing, however, Rule 32 counsel was unable to present even

one witness to testify in support of Hunt’s ineffective-assistance allegations. Both

of Hunt’s trial attorneys were deceased, and Hunt did not testify. Rule 32 counsel

had hoped to introduce the testimony of four witnesses who, he claimed, would

have testified that trial counsel never contacted them and that, had they been asked,

they would have testified favorably at the penalty phase. But none of those

witnesses came to the hearing. Counsel did offer hearsay testimony, through his

associate, to statements that two of those witnesses would have made had they

appeared.17 That offer was rebuffed on the ground that the statements were hearsay

and thus inadmissible in Rule 32 proceedings.18 Counsel then offered the affidavits




       17
          The statements were made by Kim Abreu, one of Hunt’s sisters, and Jeff Hunt, one of
Hunt’s brothers. The associate whose testimony counsel sought to introduce was Mary Lynne
Werlwas, an attorney employed by the Legal Aid Society in New York. According to Rule 32
counsel, Werlwas had assisted in preparing for the hearing and had spoken with those witnesses.
Werlwas did not otherwise appear on Hunt’s behalf during the Rule 32 proceedings.
       18
          Counsel argued that because hearsay would have been admissible at his sentencing
proceeding, it should be admissible at the Rule 32 proceeding on the issue of counsel’s penalty-
phase ineffectiveness. The circuit court rejected this argument, as did the court of criminal
appeals. Hunt v. State, 940 So. 2d 1041, 1051 (Ala. Crim. App. 2005).




                                               18
of two other witnesses,19 but the court excluded those as well.20 At the end of the

day, counsel was unable to present any evidence showing that Hunt’s trial

attorneys’ performance was constitutionally deficient.

       Specifically, counsel was unable to establish what Hunt and his trial

attorneys might have said to one another prior to and at trial; what the attorneys

had or had not done in preparing for trial;21 why they had pursued the trial

strategies disclosed by the trial transcript; why they had cross-examined Sanders as

they did; and why, at the close of the guilt phase, they had not requested jury

instructions on lesser included offenses and the defense of intoxication.22 As for

trial counsel’s allegedly ineffective cross-examination of Sanders, Rule 32 counsel



       19
            The affidavits were from Ruby Savage, Hunt’s mother, and Rodney Blair Hunt, a
brother.
       20
           Rule 32.9 of the Alabama Rules of Criminal Procedure provides that, in a Rule 32
evidentiary hearing, “[t]he court in its discretion may take evidence by affidavits.” Ala. R. Crim.
P. 32.9(a) (emphasis added). The court of criminal appeals upheld the circuit court’s exclusion
of the affidavits, reasoning that “the circuit court did not err in excluding the affidavits because
they were introduced for the first time at the evidentiary hearing.” Hunt, 940 So. 2d at 1051.
       21
           To support Hunt’s allegation that his trial attorneys’ pretrial investigation and
preparation were inadequate, Rule 32 counsel presented only a fee declaration presented to the
circuit court showing 80 hours of in-court work and 45 hours of out-of-court work by one of the
two trial attorneys, and the investigator’s invoice for work performed.
       22
          As for counsel’s failure to request an intoxication instruction, Rule 32 counsel
introduced no evidence at all regarding Hunt’s intoxication or mental state on the night of the
murder.




                                                 19
did present documentary evidence of Sanders’s criminal history,23 and that Sanders

was placed back on probation on July 5, 1990, less than a month after Hunt’s trial.

Counsel did not show, however, that Sanders had been offered anything in

exchange for his testimony.24

       As it turned out, Rule 32 counsel was able to do little more than refer to the

allegations contained in the Amended Petition and argue that the court should, on

the basis of his arguments, accept the allegations as proven and thereby grant

relief. The State objected to counsel’s arguments, contending that they did not

constitute evidence, but the court permitted counsel to proceed.25 In short, the


       23
          That evidence showed that on June 12, 1989, Sanders pled guilty to first-degree theft,
attempted possession of burglary tools, third-degree receipt of stolen property, and third-degree
theft. Originally Sanders was sentenced to two years’ imprisonment on the first-degree theft
charge and 12 months on the other three charges, all to run concurrently. But on July 31, 1989,
after Sanders applied for probation, he was given a split sentence of 90 days in the Walker
County Jail followed by 21 months on probation. The evidence introduced by Hunt’s Rule 32
counsel also showed that a warrant for Sanders’s arrest, based on an alleged probation violation,
issued on May 30, 1990.
       24
           The Amended Petition alleged that Sanders was released from jail soon after Hunt’s
trial, apparently inferring that the theft charge had been dismissed in exchange for his testimony.
But at the Rule 32 hearing, an assistant attorney general appearing on behalf of the State
represented to the court that the charge “was, in fact, no billed by [a] Walker County Grand Jury
some weeks later”—not dismissed by the State pursuant to a deal with Sanders. Hunt’s Rule 32
counsel did not dispute or object to that representation, though invited to do so by the court.
       25
            When the assistant attorney general representing the State complained that “the
purpose [of] the hearing . . . [was] to present evidence, not to make argument on the part of
counsel,” the court explained, “This man is on death row, and I’m not going to play with the
legalities of all of this.”




                                                20
court indulged counsel’s summarization of the Amended Petition. Counsel’s

argumentative presentation was, however, to no avail. The court had been given

no evidentiary basis for evaluating trial counsel’s preparation, investigation, or

strategic decision making or for setting aside Hunt’s convictions or death sentence.

       On December 17, 2002, the circuit court entered an order rejecting all of

Hunt’s claims and denying relief. The court found that Hunt had not proved that

his attorney’s cross-examination of Sanders was deficient and, further, had

“presented no evidence at his evidentiary hearing that trial counsel could have used

to further impeach [Sanders’s] testimony.” Final Order at 49, Hunt v. State, No.

CC-89-76.60 (Ala. Walker Cnty. Cir. Ct. Dec. 17, 2002). The court also found that

Hunt had failed to establish that counsel’s failure to request jury instructions on

intoxication, manslaughter, and felony murder was prejudicial and warranted

relief.26

       Hunt appealed the circuit court’s decision to the Alabama Court of Criminal

Appeals. That court affirmed. Hunt v. State, 940 So. 2d 1041, 1072 (Ala. Crim.


       26
           The circuit court also ruled, alternatively, that these claims were procedurally barred
under Alabama state law. The Alabama Court of Criminal Appeals concluded, however, that
these procedural rulings were erroneous and upheld the circuit court’s rejection of these claims
on the merits instead. See Hunt, 940 So. 2d at 1054–55 (concluding that although the case relied
on by the circuit court in holding that Hunt’s claims were time barred had since been overruled,
the circuit court’s alternative grounds supported its denial of relief).




                                                21
Ohio App. 2005). The court upheld the circuit court’s rejection of two of the claims

before us: Hunt’s claims that trial counsel was ineffective in cross-examining

Sanders, id. at 1064–65, and in not requesting an intoxication instruction, id. at

1066–67. Such an instruction, the court said, “would have been inconsistent with

counsel’s defense strategy.” Id. at 1067.

      The court also addressed and rejected an argument Rule 32 counsel had

made to the circuit court while summarizing the Amended Petition’s allegations of

trial attorney error: that even if no individual error was sufficient to establish a

claim of ineffective assistance, the errors, if considered cumulatively, demonstrated

that the legal representation Hunt received was constitutionally ineffective. Id. at

1071–72. The court rejected this argument, quoting at length from Brooks v. State,

929 So. 2d 491 (Ala. Crim. App. 2005), a case in which the court had rejected the

principle that the cumulative effect of multiple errors can establish ineffective

assistance of counsel. Hunt, 940 So. 2d at 1071–72 (quoting Brooks, 929 So. 2d at

514). The lengthy quote from Brooks ended with an alternative holding: “‘If we

were to evaluate the cumulative effect of the ineffective assistance of counsel

claims, we would find that Brooks’s substantial rights were not injuriously

affected.’” Id. at 1072 (quoting Brooks, 929 So. 2d at 514). The court concluded




                                            22
its discussion of Hunt’s cumulative-effect argument with a similar remark: “We,

likewise, cannot say that Hunt’s substantial rights were injuriously affected.” Id.

                                                  D.

       After his petition to the Alabama Supreme Court for the writ of certiorari

was denied, Ex parte Hunt, No. 1050302 (Ala. Apr. 21, 2006), Hunt petitioned the

U.S. District Court for the Northern District of Alabama for a writ of habeas

corpus. See 28 U.S.C. § 2254. His petition asserted the same ineffective-

assistance-of-counsel claims he had litigated in the Alabama courts, as well as

other claims not before us.27 The district court denied the writ, rejecting each of

Hunt’s claims either on the merits or because of a procedural default. At Hunt’s

request, the district court granted a certificate of appealability on four issues:

              Whether the Alabama State courts placed on Mr. Hunt the
       burden of presenting extrinsic evidence of prejudice for his claims of
       ineffective assistance of counsel contrary to Strickland v. Washington,
       466 U.S. 668[, 104 S. Ct. 2052, 80 L. Ed. 2d 674] (1984).

       27
             Hunt’s petition also asserted, among other things, that the State had violated its
obligations under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); that
numerous other instances of prosecutorial misconduct had deprived him of a fair trial and
sentence determination; that the trial court’s denial of Hunt’s motion for a change of venue, and
its denial of Hunt’s for-cause challenges to certain jury venire members, deprived him of a fair
trial; that the grand and petit juries did not reflect a fair cross-section of the community; that the
penalty phase of his trial had been improperly rushed and that, at that phase, the jury instructions
and verdict forms had improperly biased the jury in favor of a death sentence; that the trial court
had improperly refused to consider mitigating evidence at sentencing; and that numerous
purported defects in Alabama’s sentencing procedures violated Hunt’s constitutional rights.




                                                  23
             Whether the cumulative error doctrine applies to claims of
      ineffective assistance of counsel, and, in this case, warranted reversal.
             Whether trial counsel’s assistance was ineffective based on trial
      counsel’s cross examination of, and failure to object to the direct
      examination of[,] the prosecution’s witness James Carr Sanders.
             Whether trial counsel’s assistance was ineffective based on trial
      counsel’s failure to request guilt-phase instructions on intoxication,
      manslaughter, and felony-murder, individually and cumulatively.

                                          II.

                                          A.

      Our review of Hunt’s ineffective-assistance claims is circumscribed by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No.

104-132, 110 Stat. 1214. Under AEDPA, a federal court may not grant habeas

relief on a claim previously adjudicated in state court unless the state court’s

decision “was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

or “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

      As the Supreme Court has explained, the statutory phrase “clearly

established Federal law” refers only to “the holdings, as opposed to the dicta, of

[the U.S. Supreme] Court’s decisions as of the time of the relevant state-court

decision.” Williams v. Taylor, 529 U.S. 362, 412, 120 S. Ct. 1495, 1523, 146 Lans. Ch.
24
Ed. 2d 389 (2000). A state court decision is “contrary to” such law “if the state

court arrives at a conclusion opposite to that reached by [the U.S. Supreme] Court

on a question of law or if the state court decides a case differently than [the

Supreme] Court has on a set of materially indistinguishable facts.” Id. at 412–13,

120 S. Ct. at 1523. The “unreasonable application” clause of § 2254(d) permits a

federal court to grant habeas relief “if the state court identifies the correct

governing legal principle . . . but unreasonably applies that principle to the facts of

the prisoner’s case.” Id. at 413, 120 S. Ct. at 1523. Merely incorrect application of

federal law, however, is not enough to warrant habeas relief. Instead, “[a] state

court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, — U.S. —, 131 S. Ct. 770, 786, 178 L. Ed. 2d
624 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664, 124 S. Ct. 2140,

2149, 158 L. Ed. 2d 938 (2004)). Notably, AEDPA also establishes a presumption

that the state court’s findings of fact are correct. 28 U.S.C. § 2254(e)(1). This

presumption can be rebutted only by clear and convincing evidence. Id. Our

review of the Alabama courts’ decisions on Hunt’s claims is accordingly

deferential.




                                            25
                                          B.

      We evaluate claims of ineffective assistance of counsel under the two-prong

test set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984). To succeed on an ineffective-assistance claim, the petitioner must

show (1) that counsel’s performance was deficient and (2) that counsel’s deficient

performance prejudiced the defense. Id. at 687, 104 S. Ct. at 2064.

      The performance prong is satisfied only if the petitioner “show[s] that

counsel’s representation fell below an objective standard of reasonableness.” Id. at

688, 104 S. Ct. at 2064. Because “[t]here are countless ways to provide effective

assistance in any given case,” id. at 689, 104 S. Ct. at 2065, “the range of what

might be a reasonable approach at trial must be broad,” Chandler v. United States,

218 F.3d 1305, 1313 (11th Cir. 2000) (en banc). Thus, “a petitioner must establish

that no competent counsel would have taken the action that his counsel did take.”

Id. at 1315.

      The prejudice prong requires the petitioner to establish a “reasonable

probability” that, but for counsel’s errors, the outcome at trial would have been

different. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id.




                                          26
      Both Strickland and AEDPA prescribe “highly deferential” review. Richter,

— U.S. at —, 131 S. Ct. at 788 (quoting Strickland, 466 U.S. at 689, 104 S. Ct. at

2065; Lindh v. Murphy, 521 U.S. 320, 333 n.7, 117 S. Ct. 2059, 2066 n.7, 138 L.

Ed. 2d 481 (1997)) (internal quotation marks omitted). Where, as here, both apply,

our “review is ‘doubly’ so.” Id. (quoting Knowles v. Mirzayance, 556 U.S. 111,

—, 129 S. Ct. 1411, 1420, 173 L. Ed. 2d 251 (2009)); cf. Childers v. Floyd, 642
F.3d 953, 972 (11th Cir. 2011) (en banc) (observing that, because of the

presumption under 28 U.S.C. § 2254(e)(1) that state court findings of fact are

correct, “where factual findings underlie the state court’s legal ruling, our already

deferential review [under § 2254(d)] becomes doubly so”).

                                          III.

      We begin by addressing the claim that the Alabama courts improperly

required Hunt to prove prejudice using extrinsic evidence. We then turn to the

specific ineffective-assistance claims at issue: trial counsel’s cross-examination of

James Carr Sanders and failure to request jury instructions on manslaughter, felony

murder, and intoxication. Finally, we address the claim that even if no single error

establishes ineffective assistance, the cumulative effect of counsel’s purported




                                          27
errors entitles Hunt to habeas relief.28

                                                 A.

       Hunt argues first that, in rejecting his ineffective-assistance claims, the

Alabama courts improperly required him to prove prejudice using extrinsic

evidence. In other words, he was precluded from relying solely on the records of

the trial and the direct appeal from his conviction; rather, he had to present

evidence—testimony or documents—beyond those records. This requirement,

according to Hunt, contravenes Supreme Court precedent under which the

Strickland prejudice analysis depends on “the totality of the evidence—‘both that

adduced at trial, and the evidence adduced in the habeas proceeding[s].’” Wiggins

v. Smith, 539 U.S. 510, 536, 123 S. Ct. 2527, 2543, 156 L. Ed. 2d 471 (2003)

(alteration in original) (emphasis omitted) (quoting Williams v. Taylor, 529 U.S.
362, 397–98, 120 S. Ct. 1495, 1515, 146 L. Ed. 2d 389 (2000)).

       To support his interpretation of the Alabama courts’ decisions, Hunt points

       28
           Hunt also argues in his brief that his attorneys were ineffective in failing to object to
the prosecutors’ closing arguments, failing to mount an adequate closing argument on Hunt’s
behalf, and failing to raise on direct appeal a claim under Brady v. Maryland, 373 U.S. 83, 83 S.
Ct. 1194, 10 L. Ed. 2d 215 (1963). Because these claims are not included as issues in the
certificate of appealability, we do not consider them except as they bear on the cumulative-effect
issue specified in the certificate of appealability. See Diaz v. Sec’y for the Dep’t of Corr., 362
F.3d 698, 702 (11th Cir. 2004) (per curiam) (citing Murray v. United States, 145 F.3d 1249,
1250–51 (11th Cir. 1998) (per curiam)) (“Appellate review in a § 2254 proceeding is limited to
the issues specified in the certificate of appealability (‘COA’).”).




                                                 28
to language in the circuit court’s order rejecting several of his claims on the ground

that he “presented no evidence at his evidentiary hearing that would establish

[prejudice].” Final Order at 45–47, 50, 57–60, Hunt v. State, No. CC-89-76.60

(Ala. Walker Cnty. Cir. Ct. Dec. 17, 2002). “Prejudice,” the circuit court reasoned,

“cannot merely be alleged; it must be affirmatively proved.” Id. (quoting Williams

v. State, 783 So. 2d 108, 119 (Ala. Crim. App. 2000)) (internal quotation marks

omitted). The court of criminal appeals, as Hunt points out, affirmed the circuit

court’s rejection of several claims on that ground:

       The circuit court’s finding that Hunt failed to meet his burden of proof
       in regard to th[ese] claim[s] is supported by the record. At the Rule
       32 evidentiary hearing, Hunt presented little evidence in support of his
       numerous claims of ineffective assistance of counsel. No witnesses
       testified at the Rule 32 hearing, and little demonstrative evidence was
       introduced. At the evidentiary hearing counsel read portions of his
       amended Rule 32 petition to the circuit court. Hunt made no attempt
       to satisfy his burden of proof under Rule 32.3, or to satisfy the
       requirements set out by the United States Supreme Court in
       Strickland.

Hunt v. State, 940 So. 2d 1041, 1055–56 (Ala. Crim. App. 2005) (footnote

omitted) (citation omitted).29

       We are not persuaded that the Alabama courts required Hunt to prove

       29
           Rule 32.3 of the Alabama Rules of Criminal Procedure states, in pertinent part, “The
petitioner shall have the burden of pleading and proving by a preponderance of the evidence the
facts necessary to entitle the petitioner to relief.” Ala. R. Crim. P. 32.3.




                                               29
prejudice through extrinsic evidence. Some language those courts employed could

perhaps be read to support Hunt’s argument. But nothing in their orders or

opinions explicitly required extrinsic evidence. Instead, it appears that the courts

simply required Hunt to present evidence of prejudice—extrinsic or not—and

reasonably concluded that he had failed to do so.

      That the Alabama courts did not demand extrinsic evidence becomes clearer

when one considers how Hunt supported, or failed to support, the specific claims at

issue. One, for instance, was Hunt’s claim that his trial attorneys were ineffective

in failing to object to comments by the prosecutors that, according to Hunt, were

intended to incite improperly the passions of the jury. Hunt’s Amended Rule 32

Petition simply listed these comments. Neither in his evidentiary hearing nor in

any other filing in the circuit court did Hunt present anything further—extrinsic or

otherwise—to support the assertion that counsel’s failure to object to those

comments had prejudiced him. The same is true, for example, of Hunt’s claim that

his attorneys were ineffective when they failed to object to the introduction of

provocative sketches.

      Hunt therefore cannot claim that he painstakingly assembled evidence of

prejudice from the trial record only to be rebuffed because he lacked extrinsic




                                          30
evidence. Instead, he flatly asserted the existence of prejudice and was met with

the admonition that “[p]rejudice cannot merely be alleged; it must be affirmatively

proved.” Final Order at 45–47, 50, 57–60, Hunt, No. CC-89-76.60 (quoting

Williams, 783 So. 2d at 119) (internal quotation marks omitted). Against this

background, the Alabama Court of Criminal Appeals’ conclusion that Hunt “made

no attempt to satisfy his burden of proof,” Hunt, 940 So. 2d at 1055, cannot be read

as a demand for extrinsic evidence. Having found that the Alabama courts did not

improperly require extrinsic evidence of prejudice, we turn to the specific

ineffective-assistance claims at issue in this appeal.

                                                 B.

       Hunt claims that his trial attorneys rendered ineffective assistance by

inadequately cross-examining James Carr Sanders.30 In rejecting this claim, Hunt

argues, the Alabama Court of Criminal Appeals unreasonably determined the facts

and unreasonably applied clearly established federal law. Hunt argues, in essence,

that his attorneys should have done more on cross-examination to show that

Sanders was biased because he hoped to receive leniency on a pending theft charge

in exchange for his testimony. Hunt also asserts that his attorneys should have

       30
           As explained in part I.A, supra, Sanders testified that while he and Hunt shared a jail
cell, Hunt admitted that he had attacked Karen Lane and inserted a broomstick into her vagina.




                                                 31
used Sanders’s criminal record to further impeach his credibility.

      Hunt has not convincingly explained how his attorneys’ cross-examination

of Sanders could have accomplished much more than it did. Counsel tried

repeatedly to elicit an admission that Sanders expected some benefit in exchange

for testifying against Hunt—persistently enough to suggest this motivation to the

jury even if Sanders denied it. In an apparent effort to show how much Sanders

stood to gain, counsel elicited an admission that Sanders faced more than two

years’ imprisonment if his probation was revoked because of the theft charge.

Counsel also asked Sanders whether he knew he could face a significant prison

sentence on the theft charge itself under Alabama’s habitual offender law. Counsel

emphasized, moreover, that Sanders had first reported Hunt’s confession to his

lawyer, not to any law enforcement official, suggesting that he sought to further his

own interests.

      Not all of counsel’s efforts were successful. Sanders insisted that he did not

expect to gain anything by testifying. But the record does not reveal any means by

which counsel might have pursued this line of cross-examination more fruitfully.

Cf. Johnson v. Alabama, 256 F.3d 1156, 1186 (11th Cir. 2001) (“Absent a showing

that real impeachment evidence was available and could have been, but was not,




                                         32
pursued at trial, [the petitioner] cannot establish that the cross conducted by his

attorneys fell outside the range of professionally competent assistance.”). Sanders

testified on direct examination that he had not reached any agreement with the

State guaranteeing him a benefit in exchange for his testimony. And Hunt

introduced no evidence of such an agreement at his Rule 32 proceeding. In the

absence of any agreement, counsel could do little more than expose what Sanders

stood to gain if he received leniency and suggest to the jury that the hope of such

leniency motivated his testimony. This counsel did.

       Hunt argues that his trial attorneys failed to respond adequately to

misstatements by the prosecutor that left the impression that Sanders was certain to

serve at least fifteen years regardless of his testimony. The prosecutor began his

redirect examination by stating, “You are going to the penitentiary for a minimum

of fifteen years under the habitual offender law.” The prosecutor later repeated,

“You’re going to the [penitentiary] for a minimum of fifteen years.” Although

Hunt’s counsel apparently objected to these statements,31 counsel did not request




       31
         The record does not reflect an explicit objection to the second statement. It does
show, however, that the court, immediately after that statement, said, “Sustain your objection.”




                                                33
any curative instruction from the trial court.32 Hunt argues that his counsel should

have elicited testimony that the sentence, if any, that Sanders faced on the pending

charge was not yet determined, and that he therefore had a motive to earn the

State’s favor.

       This argument slights the steps counsel did take to correct any

misimpression left by the prosecutor’s statements. Counsel had already elicited an

admission that Sanders had not yet been to court regarding the charge for which he

was in jail.33 And after the first of the two statements that Hunt claims misled the

jury, counsel asked, “[Y]ou don’t really know what is going to happen to you; do

you?” Sanders admitted he did not. Thus, counsel did, in fact, elicit testimony

indicating that Sanders was unsure what would happen to him and that,

consequently, he had reason to prove himself useful to the State.

       Hunt also argues that his counsel did not adequately question Sanders about

his criminal record. But Sanders had already testified in response to the State’s

questions that he had been convicted of receiving stolen property and robbery, and


       32
          In fact, the record does not reflect any explicit ruling by the trial court on counsel’s
objection to the first statement. After each objection, the prosecutor asked Sanders if he wanted
to change his testimony; questioning then continued.
       33
          On cross-examination, Hunt’s counsel asked whether Sanders’s probation had been
revoked as a result of his new charge. Sanders replied, “I haven’t been to court on it yet.”




                                                34
that he was in jail on a pending theft charge. Perhaps counsel could have lingered

over Sanders’s record and further explored the facts underlying his convictions and

pending charge. The attorney chose, instead, to impeach Sanders’s testimony by

exploring his motives. As the Supreme Court has recently explained, “There is a

‘strong presumption’ that counsel’s attention to certain issues to the exclusion of

others reflects trial tactics rather than ‘sheer neglect.’” Harrington v. Richter, —

U.S. —, 131 S. Ct. 770, 790, 178 L. Ed. 2d 624 (2011) (quoting Yarborough v.

Gentry, 540 U.S. 1, 8, 124 S. Ct. 1, 5, 157 L. Ed. 2d 1 (2003) (per curiam)). Hunt

introduced no evidence in his Rule 32 proceedings to overcome this presumption.

And given that the jury was already generally aware of Sanders’s criminal record,

we cannot say that “no competent counsel” would have made the same choice

Hunt’s counsel did. Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir.

2000) (en banc). Thus, Hunt has failed to show that counsel’s performance in

cross-examining Sanders was deficient.

      Nor has Hunt shown that he was prejudiced by counsel’s cross-examination.

We agree with Hunt that Sanders’s testimony was important to the State’s case.

Because the physician who autopsied Lane’s body testified that there was no

evidence of damage to the vaginal or anal area, Sanders’s testimony provided




                                          35
critical support for the State’s theory that Hunt had sexually abused her with a

broomstick.

         Hunt has not shown, however, that a cross-examination of Sanders,

conducted differently, would have been reasonably likely to produce a different

result. As we noted above, Hunt produced no evidence at his Rule 32 proceeding

of an agreement between Sanders and the State. Nor did he produce evidence that,

had counsel further probed Sanders’s criminal history, he would have revealed

anything significantly more damaging to Sanders’s credibility than the information

already known to the jury. Ultimately, Hunt presented nothing to the Alabama

courts that would have justified a finding of prejudice.

         We therefore cannot conclude that the Alabama Court of Criminal Appeals

unreasonably applied federal law or unreasonably determined the facts when it

rejected Hunt’s claim that his counsel’s cross-examination of Sanders amounted to

ineffective assistance. Accordingly, the district court properly denied relief on this

claim.

                                            C.

         Hunt claims that his trial attorneys were ineffective when they failed to

request jury instructions on intoxication and on lesser included offenses, and that,




                                            36
in rejecting these claims, the Alabama Court of Criminal Appeals unreasonably

applied Strickland and unreasonably determined the facts. We first address the

instructions on intoxication and the lesser included offense of manslaughter. We

then turn to the instruction on the lesser included offense of felony murder.

                                          1.

      A capital murder conviction requires proof of a specific intent to kill. See

Ala. Code § 13A-5-40(b) (explaining that capital murder includes only murder as

defined by Alabama Code § 13A-6-2(a)(1), which requires intent to kill, not as

defined by § 13A-6-2(a)(2) and (3), which do not). Hunt argues that his attorneys

should have exploited that requirement by requesting a jury instruction explaining

that evidence of intoxication could show that he lacked that intent. Along with that

instruction, Hunt contends, counsel should have requested an instruction on

manslaughter, a lesser included—and noncapital—offense of which Hunt could

have been convicted had the jury concluded that, although Hunt caused Lane’s

death, his intoxication cast sufficient doubt on whether he intended to do so.

      In support of this argument, Hunt cites Fletcher v. State, 621 So. 2d 1010

(Ala. Crim. App. 1993). In Fletcher, witnesses in a murder trial testified that the

defendant had been using crack cocaine on the night of the crime. Id. at 1020. The




                                          37
Alabama Court of Criminal Appeals held that, given that evidence, the trial court’s

failure to give an intoxication instruction was plain error. Id. at 1022. The court

explained that an intoxication instruction “should be given if ‘there is an

evidentiary foundation in the record sufficient for the jury to entertain a reasonable

doubt’ on the element of intent.” Id. at 1019 (quoting Coon v. State, 494 So. 2d
184, 187 (Ala. Crim. App. 1986)) (internal quotation marks omitted). The court

also noted that “‘[a] defendant is entitled to a charge on a lesser included offense if

there is any reasonable theory from the evidence that would support the position.’”

Id. (alteration in original) (quoting Ex parte Oliver, 518 So. 2d 705, 706 (Ala.

1987)).

      As Hunt points out, a number of witnesses at his trial mentioned his

intoxication on the night of Lane’s death. Loretta Martin testified that Hunt told

her he had been “drinking and taking some medication that the doctor had

prescribed for him,” and that she had given a statement to an investigator that Hunt

“was on some drugs and pills that he had gotten from the doctor . . . and . . . was

drinking.” Debra Twilley testified that a short time before Lane’s death, Hunt

appeared to have been drinking. James Carr Sanders testified that Hunt admitted

he had been using cocaine on the night of the murder, and that Hunt had “[gone]




                                           38
into a rage because he was messed up on dope.” Ruby Savage testified that Hunt

appeared to have been drinking and told her he was on pills.

      We are, however, unpersuaded. Hunt asks us, in effect, to second-guess his

trial attorneys’ defense strategy. Their strategy was to argue that Hunt did not kill

Karen Lane and that whoever did kill her did not sexually abuse her. Hunt’s

counsel could have, in addition, pursued an intoxication defense. But as we have

explained before, “[c]ounsel is not required to present every nonfrivolous defense.”

Chandler, 218 F.3d at 1319. On the contrary, “[t]here is a ‘strong presumption’

that counsel’s attention to certain issues to the exclusion of others reflects trial

tactics rather than ‘sheer neglect.’” Richter, — U.S. at —, 131 S. Ct. at 790

(quoting Gentry, 540 U.S. at 8, 124 S. Ct. at 5). Thus, “counsel’s reliance on

particular lines of defense to the exclusion of others . . . is not ineffective unless the

petitioner can prove the chosen course, in itself, was unreasonable.” Chandler, 218
F.3d at 1318.

      Counsel’s strategy in this case was not unreasonable. The evidence

presented at trial made defending Hunt a difficult task. But it also offered enough

support for counsel’s line of defense—that Hunt was innocent and that Lane, in

any event, was not sexually abused—that we cannot say no competent counsel




                                            39
would have chosen it. As one law enforcement officer, John Vaughn, admitted,

and as counsel emphasized, Hunt had no scratches or bruises on his body when he

was arrested shortly after the murder, suggesting he had not been engaged in any

struggle. Counsel also elicited testimony from Vaughn that some of the

fingerprints found at the scene of the murder could not be matched to Hunt or

Lane, and that no fingerprints were found on the stool and broomstick found near

Lane’s body. Counsel also elicited testimony from Steven Drexler, a state trace-

evidence analyst, that the hair found on Lane’s body, though consistent with

Lane’s hair, could not have been Hunt’s hair.

      To defend against the sexual abuse allegation, counsel elicited testimony

from Dr. Embry that his autopsy revealed no evidence of damage to Lane’s vaginal

or anal area—and that roughly inserting a broomstick could damage the vagina.

Counsel also tried to persuade the jury that the mucus found on the broomstick did

not prove it had been inserted into Lane’s vagina, eliciting testimony from state

forensic analyst Larry Huys that the mucus could also have come from the mouth

or nose. Counsel also contended in their closing argument that the mere presence

of semen—without further evidence of how it was deposited—did not with




                                         40
certainty establish sexual abuse.34

       Having chosen a reasonable defense theory—or, rather, two—Hunt’s

attorneys were not required to pursue an intoxication defense as well. Such a

defense would have been inconsistent with counsel’s strategy of denying Hunt’s

guilt. See Dill v. Allen, 488 F.3d 1344, 1357 (11th Cir. 2007) (citing Johnson, 256
F.3d at 1178; Williamson v. Moore, 221 F.3d 1177, 1180 (11th Cir. 2000))

(“[C]onstitutionally sufficient assistance of counsel does not require presenting an

alternative—not to mention unavailing or inconsistent—theory of the case.”). An

intoxication defense would have required the jury to posit that Hunt caused Lane’s

death, and to consider his mental state at the time. Hunt’s attorneys were not

required to raise such a defense—even in a request for a jury instruction—when

they had reasonably chosen to argue that Hunt did not cause Lane’s death. Cf.

Nelson v. Nagle, 995 F.2d 1549, 1554 (11th Cir. 1993) (per curiam) (citing Jones

v. Kemp, 678 F.2d 929, 931 (11th Cir. 1982) (per curiam)) (“[The defendant’s]

factual innocence defense and the intoxication defense were inconsistent. We find

that [counsel’s] decision not to present an intoxication defense was reasonable in



       34
         In making this argument, counsel also emphasized Huys’s testimony that the semen
could have been deposited as much as an hour before Lane’s death.




                                             41
light of the factual innocence defense.”).35

       Counsel’s failure to request an intoxication instruction is further justified by

the implausibility, on this record, of an intoxication defense. See Dill, 488 F.3d at

1357–60 (holding that counsel was not deficient in failing to pursue an alternative

line of defense in part because that defense would have been “unavailing”). Under

Alabama law, voluntary intoxication can negate specific intent only if it

“amount[s] to ‘insanity.’” Crosslin v. State, 446 So. 2d 675, 681–82 (Ala. Crim.

App. 1983) (quoting Maddox v. State, 17 So. 2d 283, 285 (Ala. Ct. App. 1944)).

The defendant’s intoxication must “render impossible” the requisite mental state.

Id. at 682 (emphasis added) (citing Gautney v. State, 222 So. 2d 175 (Ala. 1969);

Walker v. State, 9 So. 87 (Ala. 1891)). It must be so extreme, in other words, that

it renders the defendant “incapable of consciousness that he is committing a crime;

incapable of discriminating between right and wrong.” Green v. State, 342 So. 2d
419, 421 (Ala. Crim. App. 1977).



       35
           Characterizing his trial attorneys’ strategy as a “‘reasonable doubt’ defense,” Hunt
argues that an intoxication defense would have been consistent with that strategy: the
intoxication defense, after all, would simply have created a “reasonable doubt” about his intent
to kill. Principal Br. of Pet’r-Appellant 33. This argument misses the point. Trial counsel’s
strategy was to create a reasonable doubt by arguing that Hunt did not kill Karen Lane—a
scenario inconsistent with the claim that although Hunt killed Lane, he was intoxicated when he
did so.




                                               42
       A few vague references to alcohol, unspecified pills, and cocaine do not

support the conclusion that Hunt’s intoxication reached such an extraordinary

level.36 Nor does testimony that Hunt later said he had “lost his head” on the night

of Lane’s death37—words that could describe homicidal rage, considered with

regret after it has passed, just as easily as they could describe intoxication

amounting to insanity.

       Even if the mere mention of drugs and alcohol were enough to suggest that

Hunt was too intoxicated to form the intent to kill, the evidence of Hunt’s conduct

on the night of Lane’s death belies any such suggestion. Hunt’s conduct suggests a

perfectly adequate understanding of his actions—even premeditation. Cf. White v.

Singletary, 972 F.2d 1218, 1221 (11th Cir. 1992) (holding that counsel’s decision

not to present an intoxication defense “because it was inconsistent with the

deliberateness of [the defendant’s] actions during the [crime]” was reasonable).


       36
          In Fletcher v. State, by contrast, the evidence at least gave some indication of the
amount of crack cocaine the defendant had consumed. See 621 So. 2d 1010, 1020 (Ala. Crim.
App. 1993) (“[T]he State introduced evidence that the [defendant] began smoking crack cocaine
around 6:00 or 6:30 p.m. on the night of the murder. Dailey testified that the [defendant]
smoked at least one rock of crack cocaine with him prior to the time they walked to Ms. Scott’s
house. According to Ms. Scott, the [defendant] smoked ‘four or three’ rocks of crack cocaine
with her and Dailey. After Dailey left, she and the [defendant] smoked another rock of crack
cocaine.”).
       37
            Loretta Martin testified that Hunt told her he had “lost his head and couldn’t control
himself.”




                                                  43
One striking example is Hunt’s request, some time between 11 p.m. and 12:15

a.m.,38 to borrow Debra Twilley’s car. Twilley testified that when she asked why

he needed it, Hunt replied, “I’ve got some stuff I need to do. . . . It’s not wise that

I’m seen my van.” One struggles to imagine such caution from anyone whom

intoxication has rendered “incapable of consciousness that he is committing a

crime.” Green, 342 So. 2d at 421.

       In addition to this remarkably lucid exchange, Hunt had a number of

coherent conversations about his anger toward Lane on the night of her death. He

even suggested more than once that he might resort to violence. When Hunt

visited James Mullinax and Hortencia Ovalle at their home in Jasper around 8 or

8:30 p.m., he “kept on saying he was going to have to do something about the

problem.” Hunt also said, more ominously, that he planned to “fuck somebody

up.” Between 9:30 and 10 p.m., Hunt called Gilliland, demanding that she tell

him where Lane was. Failure to do so, he warned, would be “detrimental to

[Gilliland].” He also told Gilliland “he was ready to go back to prison if that [was]

what it took.” Hence, Hunt was not too intoxicated to articulate his frustration with


       38
           Debra Twilley testified that Hunt was present when she arrived home from work
shortly after 11 p.m. and that he left at about 12:15 a.m. The conversation we discuss here
occurred at Twilley’s home during the intervening time.




                                               44
Lane, or to voice an inclination to act on that frustration violently.

        Some evidence suggested, moreover, that Hunt did act on that frustration

that night: according to the testimony of Debra Twilley and W.O. Sanders, Hunt

set fire to Lane’s house. The evidence further suggests that when Hunt burned the

house, he understood what he did and acted intentionally. Hunt told Twilley that

by burning the house, he had “[taken] away the only thing that [Karen] had.” He

also told Twilley he had burned the house by “pour[ing] gas on it and set[ting] it

afire.” That Hunt evidently could—and did—form the intent to burn the house

makes it difficult to believe he was too mentally incapacitated to form the intent to

kill.

        The evidence also showed that Hunt spent much of the night in pursuit of

Lane, driving from town to town in Walker County. That he did so further

undermines any claim that he was too impaired to form the intent to kill. At 6 p.m.

the evening before the murder, Hunt was at Tina Gilliland’s apartment in Cordova.

An hour or so later, he was at Clinton Cook’s residence in Parrish, a seven-mile,

twenty- to thirty-minute drive from Cordova, when Gilliland arrived with Lane.

Shortly after leaving Cook’s place, he drove to Jasper, roughly eight miles from

Parrish, arriving at Mullinax and Ovalle’s home around 8 or 8:30 p.m. Thereafter,




                                           45
he made the drive to Cordova, about eight miles from Jasper. Shortly after 11

p.m., however, Hunt was back in Jasper, this time at Twilley’s home. Then, at

midnight or 12:30 a.m., he was seen in downtown Cordova, chasing Lane in his

car. He apparently remained in Cordova until at least 2:44 a.m., when, from

Gilliland’s apartment, he called Cook to report that Lane needed to be taken to a

hospital. But by 6 a.m., he had returned in his van to Mullinax and Ovalle’s home

in Jasper.

      On the evidence presented at trial, therefore, the suggestion that Hunt was

too intoxicated to form the intent to kill would have been incredible. Perhaps,

despite the weakness of the evidence of intoxication, Hunt would have been

entitled upon request to an instruction on the intoxication defense. As Hunt points

out, the Alabama Court of Criminal Appeals stated in Fletcher that “where there is

evidence of intoxication, the extent to which the accused is intoxicated is a

question to be decided by the jury.” 621 So. 2d at 1021. Even on that generous

assumption, though, there is no realistic possibility that, had an instruction been

given, the jury might actually have concluded that Hunt’s intoxication amounted to

insanity and acquitted him of capital murder on that basis. Hunt’s attorneys were

not required to supplement their defense with an inconsistent and utterly




                                          46
implausible alternative theory. See Dill, 488 F.3d at 1357. Thus, we cannot say

that no “fairminded jurist[],” Richter, — U.S. at —, 131 S. Ct. at 786 (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664, 124 S. Ct. 2140, 2149, 158 L. Ed. 2d
938 (2004)) (internal quotation marks omitted), could agree with the Alabama

Court of Criminal Appeals’ holding that counsel’s performance in failing to

request an intoxication instruction was not deficient, Hunt, 940 So. 2d at 1067.

      Even if counsel’s performance in failing to request an intoxication

instruction were deficient, Hunt has not shown that he was prejudiced by that

failure. For the reasons explained above, there is no reasonable probability that

requesting an instruction on intoxication and manslaughter would have changed

the outcome of Hunt’s trial. Cf. Hall v. Head, 310 F.3d 683, 695–97 (11th Cir.

2002) (holding that counsel’s failure to obtain an instruction on the lesser included

offense of voluntary manslaughter did not prejudice the defendant because there

was no reasonable probability that the jury would have convicted him of voluntary

manslaughter rather than capital murder). Accordingly, the district court properly

denied habeas relief on this claim.

                                          2.

      Hunt claims that his attorneys rendered ineffective assistance when they




                                          47
failed to request a jury instruction on the lesser included offense of felony murder.

But because Hunt did not challenge the circuit court’s denial of this claim in

appealing the court’s Rule 32 decision, it is procedurally defaulted. We thus reject

it without addressing its merits.

       A federal court generally may not grant habeas relief to a state prisoner

unless that prisoner “has exhausted the remedies available in the courts of the

State.” 28 U.S.C. § 2254(b)(1)(A).39 The prisoner has not met this requirement if

he has failed to exploit “any available procedure” by which he has the right to raise

his claim in state court. Id. § 2254(c). Even if, like Hunt, a prisoner seeks

collateral review of his conviction in state court, he has exhausted his state

remedies only if “the state court that is usually the final arbiter of such collateral

attacks on criminal convictions was . . . afforded a fair opportunity to rule on [his

claim].” Collier v. Jones, 910 F.2d 770, 773 (11th Cir. 1990). In the context of

this case, the prisoner must appeal the Rule 32 court’s denial of his claim to the

court of criminal appeals in order to satisfy the exhaustion requirement. See

Maples v. Allen, 586 F.3d 879, 886 (11th Cir. 2009) (per curiam) (concluding that


       39
           A habeas petitioner is relieved of this requirement in the “absence of available State
corrective process” or under “circumstances . . . that render such process ineffective to protect
the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B). This exception is not at issue in this
case.




                                                48
a federal habeas petitioner had not exhausted his remedies in Alabama state court

because he failed to appeal the Rule 32 court’s denial of his claim). Moreover,

after the court of criminal appeals affirms the Rule 32 court’s denial of a claim, the

prisoner, to exhaust all available remedies, must petition the Alabama Supreme

Court for certiorari review. Pruitt v. Jones, 348 F.3d 1355, 1359 (11th Cir. 2003).

       In sum, Hunt was required to appeal the circuit court’s Rule 32 denial of his

counsel’s failure to request a felony-murder instruction to both the court of

criminal appeals and the supreme court. But neither the briefs he submitted to the

court of criminal appeals nor his subsequent certiorari petition asserted that his

counsel was ineffective in failing to request a felony-murder instruction. That

claim is therefore unexhausted. And when, because of a state procedural bar,

further efforts to exhaust state remedies would be futile, the unexhausted claim is

procedurally defaulted. Bailey v. Nagle, 172 F.3d 1299, 1305 (11th Cir. 1999) (per

curiam); Collier, 910 F.2d at 773. In this case, Alabama’s bar against successive

Rule 32 petitions would make exhaustion unavailable. See Ala. R. Crim. P.

32.2(b), (d).40 Hunt’s felony-murder-instruction claim is, accordingly,


       40
           Under the Alabama rules, “[i]f a petitioner has previously filed a petition that
challenges any judgment, all subsequent petitions by that petitioner challenging any judgment
arising out of that same trial or guilty-plea proceeding shall be treated as successive petitions.”
Ala. R. Crim. P. 32.2(b). And Rule 32.2 provides that “[i]n no event can relief be granted on a




                                                 49
procedurally defaulted.

       Hunt’s argument to the contrary is unavailing. Hunt could hardly dispute

that he failed to argue to the court of criminal appeals and the supreme court that

his trial attorneys should have requested a felony-murder instruction. Instead, he

insists that he exhausted the claim by making a general argument that, in deciding

numerous claims—one of which happened to be the felony-murder-instruction

claim, though Hunt did not alert the Alabama appellate courts to that fact—the

circuit court misconstrued the Strickland standard.

       That argument, however, was not enough to “fairly present” the claim for

resolution by the state appellate courts. Duncan v. Henry, 513 U.S. 364, 365, 115
S. Ct. 887, 888, 130 L. Ed. 2d 865 (1995) (per curiam) (alteration omitted)

(quoting Picard v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 512, 30 L. Ed. 2d 438

(1971)) (internal quotation marks omitted). It therefore was not enough to exhaust

the claim. To satisfy the exhaustion requirement, “petitioners [must] present their

claims to the state courts such that the reasonable reader would understand each

claim’s particular legal basis and specific factual foundation.” Kelley v. Sec’y for

the Dep’t of Corr., 377 F.3d 1317, 1344–45 (11th Cir. 2004) (citing Picard, 404


claim of ineffective assistance of trial or appellate counsel raised in a successive petition.” Id.
32.2(d) (emphasis added).
50
U.S. at 277, 92 S. Ct. at 513). In other words, “[t]he ground relied upon must be

presented face-up and squarely; the federal question must be plainly defined.” Id.

at 1345 (quoting Martens v. Shannon, 836 F.2d 715, 717 (1st Cir. 1988)) (internal

quotation marks omitted).

       Hunt’s felony-murder-instruction claim was not “presented face-up and

squarely” to the Alabama appellate courts. Id. (quoting Martens, 836 F.2d at 717)

(internal quotation marks omitted). Because his briefs and his certiorari petition

never even asserted that his attorneys were ineffective in failing to request a

felony-murder instruction, the reasonable reader could hardly have been expected

to ascertain that claim’s “specific factual foundation.” Id. (citing Picard, 404 U.S.

at 277, 92 S. Ct. at 513). Hunt alerted the appellate courts to only one facet of the

felony-murder-instruction ineffective-assistance issue: whether the circuit court,

and then the court of criminal appeals, had correctly understood the Strickland

prejudice standard. Hunt did not, however, call on either of the appellate courts to

evaluate the underlying felony-murder-instruction claim by applying the Strickland

standard to it. Indeed, those courts could have addressed Hunt’s highly general

arguments about the Strickland prejudice standard41 without even discovering that

       41
           Hunt’s principal brief to the court of criminal appeals simply quotes general language
interpreting the Strickland prejudice standard that appears numerous times throughout the circuit




                                               51
he had raised a felony-murder-instruction claim in the circuit court. Hunt thus

failed to “fairly present” that claim on appeal.42 Henry, 513 U.S. at 365, 115 S. Ct.

at 888 (alteration omitted) (quoting Picard, 404 U.S. at 275, 92 S. Ct. at 512)

(internal quotation marks omitted). Because this claim is procedurally defaulted,

we reject it without addressing its merits.

                                                 D.

       Hunt argues that the court of criminal appeals refused to consider whether

the cumulative effect of counsel’s alleged errors amounted to ineffective assistance

and, in doing so, unreasonably applied clearly established federal law. We reject

this claim. Even if we were to determine that clearly established federal law


court’s order—“[p]rejudice cannot merely be alleged; it must be affirmatively proved”—and
criticizes it in general terms. Brief of Appellant at 41–43, Hunt v. State, 940 So. 2d 1041 (Ala.
Crim. App. 2005) (No. CR-02-0813) (alteration in original) (quoting Final Order at 57–58, Hunt
v. State, No. CC-89-76.60 (Ala. Walker Cnty. Cir. Ct. Dec. 17, 2002)) (internal quotation marks
omitted). His petition for certiorari, similarly, uses general language quoted from the court of
criminal appeals’ opinion to argue that that court improperly required extrinsic evidence of
prejudice.
       42
           It appears that the court of criminal appeals, whether fairly presented with the issue or
not, may in fact have decided Hunt’s felony-murder-instruction claim on the merits, albeit
implicitly. Hunt challenged the circuit court’s rejection of numerous claims, including the
felony-murder-instruction claim, on the ground that the circuit court had erroneously concluded
that they were time barred. The court of criminal appeals agreed with Hunt but upheld the
circuit court’s rulings—without specifically mentioning the felony-murder-instruction
claim—on the alternative ground that Hunt had failed to prove prejudice. See Hunt, 940 So. 2d
at 1054–55. But even if the court of criminal appeals did decide Hunt’s felony-murder-
instruction claim, Hunt failed to fairly present that claim to the Alabama Supreme Court in his
petition for certiorari. Hunt therefore failed to exhaust his state remedies.




                                                 52
mandates a cumulative-effect analysis of ineffective-assistance claims, Hunt would

not be entitled to relief: he has not shown that in this case the cumulative effect of

counsel’s alleged errors amounted to ineffective assistance.

                                          IV.

      For the foregoing reasons, the judgment of the district court denying Hunt’s

petition for a writ of habeas corpus is

      AFFIRMED.




                                           53